NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LLOYD ALBERT PAYNE,                             No.    17-15781

                Plaintiff-Appellant,            D.C. No. 1:13-cv-00313-LJO-BAM

 v.
                                                MEMORANDUM*
S. BUTLER; A. GUTIERRES,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Lawrence J. O’Neill, Chief Judge, Presiding

                          Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      California state prisoner Lloyd Albert Payne appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to a serious medical need. We have jurisdiction under 28 U.S.C. §

1291. We review de novo. Lemire v. Cal. Dep’t of Corr. & Rehab., 726 F.3d



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1062, 1074 (9th Cir. 2013). We affirm.

      The district court properly granted summary judgment for defendant

Gutierrez because Payne failed to raise a genuine dispute of material fact as to

whether Gutierrez was personally involved in the alleged violation of Payne’s

rights. See Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (“Liability

under § 1983 must be based on the personal involvement of the defendant”).

      The district court properly granted summary judgment for defendant Butler

because Payne failed to raise a genuine dispute of material fact as to whether

Butler “acted or failed to act despite his knowledge of a substantial risk of serious

harm.” Lemire, 726 F.3d at 1074 (citation and internal quotation marks omitted)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                       17-15781